Title: To John Adams from François Adriaan Van der Kemp, 9 February 1811
From: Van der Kemp, François Adriaan
To: Adams, John



Mÿ Dear and respected Sir!
Olden barneveld 9 Febr. 1810— 1811

It is certainlÿ a long while, that you received not a line from me, and this nothwithstanding I was So highly gratifiede, and as it were buoy’d by your kind favour of 30 Nov. last—But—how could I do else, as I wrote not even to mÿ Son—labouring Since the three last months under an increasing debility, which Seemed to threaten the total destruction of the machine. As long however it was only a high probalility as long I had not ascertained its full certainty, at which I was not appalled, I deemed it a duty—presuming—that over stretched mental exertions and an unusual anxiety of mind—and want of bodily exertions were its proximate cause—restlessness at night—continued head-ache—and total loss of appetite its effects—to try Some exertions of removing the causes—if mÿ conjectures were founded. Having at lenght Succeeded in this point—I under took the Course of Bark and Steel—with a more generous diet—abstinence from Studÿ—and applying to exercise—with which I continued Since three weeks—and am nearly the Same old fellow firm and strong—and within a week—I shall leave the Bark—and return to my Books—and correspondence—I doubt not, or mÿ apologÿ Shall be accepted—Tho I could not answer—your Letter howewer was a restorative—and I did Suppose you enjoy’d perfect health—and made happÿ all around you—I Saw you at the funeral of President Hillard, I did See you at Kirkland’s installation. As long Adams breathes—at his friends or countrÿ’s call he will be alert—all-waÿs on the wing—
Tho my weaning was an arduous task—I wanted now and then a Small draught—I took Manilius astronomicon—this would not do—then Phædrus—this had a better Success and made the Spirits flow thro another channel. I made however one discoverÿ in Manilius—You recollect we admired with others the Eripuit coelo fulmen Sceptrumque Tyrannis. I have a proof from Manilius that J. Luzac could not be the author—and now I dare Saÿ—neither the classical and unassuming van Santen.
Eripuitque Jovi fulmen viresque tonandi
Lib. i vs. 104—
This looks more like plagiat—than an innocent imitation—Encouraged by Phædrus I turned my Self to Rousseau—and perused his Nouv. Heloise—after 20 years—with fresh pleasure—then I read Walter Scott—his Lady of the Lake 3 times—without interuption. Do no laugh at me—as they belong to the course of Physic—by which I have recovered the tone—which Seemed gone for ever. I have now only lost three months—tho not be entirelÿ idle But I go astraÿ—with your Letter before me—that might be Stamped—with Sinning in the confidence of obtaining indulgence—
I could have wished for a place in your pew—at Whitney’s Sermon—If I was at Quincÿ—or if I now could explain me Self fullÿ—It would—I am confident, appear, that we do not disagree in the great outlines—we maÿ do So in filling up Some Striking features in the resemblance of both Portraits—viewed by us—from different parts. Your General lucid observations I fullÿ adopt—Brittain is yet a more Powerful nation—can not conquer France—grasps at everÿ objects—she can reach—and maÿ nevertheless Sit upon a tottering throne—be ripe for destruction. The all conquering Corse—is Safe at home—compelled to arms by necessity—moral and Physical, and can not rests—till Gr. B—is ruined by him—or herself—and—if we had followed the System of preparing to defend ourselves, and assert our rights against Both—We were Safe—we might defÿ both—would be cajoled by both—and Supplÿ the whole world with what they wanted.
Who is that Ivernois? is he the author of Effets du Blocus continental Sur le commerce, les finances le credit et la prosperite des Isles Brittanniques? If he is the Same Genevois who wrote Le Tableau des Revolutions de Geneve—I Should much long, to peruse it. I never Saw a more Striking picture of the truth of your Doctrine of the necessity of Balances in government—than in that treatise—I wished—everÿ American could and would read it.
Thus far I had written last week, when I felt my Self compelled to Stop—I had presumed too much—This temporising had been beneficial I now believe, I have nearly recovered my Strenght—yesterdaÿ I ventured to plaÿ a game of chess—My appetite is restored and ere long I Shall return to my old companions—Since mondaÿ I bid farewel to the bark—health and contentment Sit again—at our board—and I enjoÿ this happÿ Society.
I doubt not, mÿ Dear and high respected frend—or I Should adopt your opinion with regard to the Lectures on Rhetoric—I Shall Study them—when ever I can meet with an opportunity of procuring them—Have you Seen John Wood’s new theorÿ of the diurnal rotation of the earth? if So—what is your opinion about it.
I had an idea of devoting this winter—to try a Sketch—of “the moral and Physical causes of the Revolutionary Spirit in the latter part of the 18th centurÿ—and its presumtive final issue on both Continents” but I lost now the winter months—and perhaps the task might be too arduous for mÿ Strenght—after all—could I accomplish it—then it would remain in Embryo. It Seems however to me an undertaking worthÿ a first rank man—If Your Son would undertake it—He would not repent of the Labour bestowed upon it—It is a vast field—from which unfading laurels might be gathered. I admire Wellington and Massena—it Seem—they respect one another—what I am apprehensive of is—that at lenght M. Shall obtain Such reinforcements, that—as at Jamappe; he may Sacrifice 15 a 20000 brave fellows—and drive W to Search for a refuge—for his remaining forces on his fleet—If that apprehensions is founded—I would rather risk and court the possibility of the same catastrophe—in Storming Massena’s retrenched camp—trusting on my faithful Soldiers and hoping—that once Voltaire taught no lie
Le Francais qu’on attaque est a demi vaincu—
I think, I must make an excursion of a few days—to See mÿ few good friends and enjoy their companÿ—
If my ardent prayers avail—health contentment and the choice of Providences blessing Shall continue the portion of you and Your familÿ—till you reach the end of your Course and let then your final parting be Soothed by the mutual prospect—of Seing ere long one another once more in a State of uninterrupted bliss.
Recommend me to the remembrance of your Noble Ladÿ—I firmly am persuaded—you cannot forget / your old and obliged frend

Fr. Adr. vanderkemp